Citation Nr: 0911635	
Decision Date: 03/27/09    Archive Date: 04/01/09

DOCKET NO.  04-21 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a higher initial evaluation for diabetes 
mellitus, type II, with peripheral neuropathy associated with 
herbicide exposure, currently evaluated as 20 percent 
disabling.

2.  Entitlement to a higher initial evaluation for diabetic 
nephropathy, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The Veteran had active service from November 1968 to January 
1973.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  


REMAND

While the Veteran indicated in his Substantive Appeal in 
October 2004 that he did not want a hearing before a member 
of the Board, in a written statement received by the Board in 
March of 2009, he expressed his desire for a video-conference 
hearing before the Board at the RO located in Atlanta, 
Georgia.  Consequently, the Board finds that it has no 
alternative but to remand this matter so that the Veteran can 
be provided with his requested hearing.  

Accordingly, the case is REMANDED for the following action:

Arrangements should be made in order to 
provide the appellant with a video-
conference hearing before a member of 
the Board at the RO located in Atlanta, 
Georgia.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate

action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



